Citation Nr: 0201030	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-07 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for pseudofolliculitis 
barbae.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to a compensable evaluation for macular 
degeneration and retinal tear of the left eye.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating actions from the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in Ft. 
Harrison, Montana.  Pursuant to his request, the veteran was 
afforded a hearing before a Member of the Board in October 
2001.  

The Board notes that in February 2000, the veteran claimed 
entitlement to service connection for neck pain.  In February 
2001, the veteran submitted a written claim of entitlement to 
service connection for anxiety, depression, and torticollis.  
Additionally, in a written statement received in October 
2001, the veteran indicated that a higher evaluation was 
warranted for his service-connected superficial scar.  These 
matters have not been addressed by the agency of original 
jurisdiction; thus they are referred to the MROC for 
appropriate action.

FINDINGS OF FACT

1.  A low back disability had its onset during the veteran's 
active military service.  

2.  The veteran's chronic sinusitis may not be disassociated 
from a facial injury incurred in the line of duty while 
performing inactive duty training.  

3.  Hemorrhoids may not be disassociated from injury incurred 
in the line of duty while performing inactive duty for 
training.

4.  Varicose veins may not be disassociated from injury 
incurred in the line of duty while performing inactive duty 
for training.

5.  Pseudofolliculitis barbae may not be disassociated from 
active military service.  

6.  The preponderance of the evidence demonstrates a 
bilateral knee disability manifested by subluxation, which is 
likely the result of service-connected bilateral pes planus.

7.  Macular degeneration of the left eye with retinal tear is 
manifested by irregularities of the retina with diminished 
image.  



CONCLUSIONS OF LAW

1.  A low back disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  

2.  Chronic sinusitis was incurred as a result of an injury 
incurred in the line of duty while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6, 3.102 (2001).

3.  Hemorrhoids were incurred as a result of injury incurred 
in the line of duty while performing inactive duty training.  
38 U.S.C.A. §§ 101, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.6, 3.102 (2001).

4.  Varicose veins were incurred as a result of an injury 
incurred in the line of duty while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6, 3.102 (2001).

5.  Pseudofolliculitis barbae was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  

6.  A bilateral knee disability manifested by subluxation is 
proximately due to or the result of service-connected 
bilateral pes planus.  38 U.S.C.A. § 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).  

7.  A 10 percent evaluation for macular degeneration and 
retinal tear of the left eye is granted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.84a, Diagnostic Code 6011 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes service medical 
records as well as VA treatment records, VA examination 
reports, private medical statements, and private treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to these issues.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection and 
an increased evaluation.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Additionally, the 
veteran was afforded a hearing before a Member of the Board.  
The Board therefore finds that the notice requirements of the 
new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Service Connection Claims

The evidence of record demonstrates that the veteran served 
on active duty from June 1971 to June 1974 with periods of 
service thereafter with the United States Army Reserves until 
retirement in 1999.  

Generally, basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §  1110.  Service connection 
connotes many factors but basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  
38 C.F.R. §  3.303(d).  Certain chronic disabilities will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

The term "active military, naval, or air service" includes, 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes, inter alia, full time duty in the Armed 
Forces performed by Reserves for training purposes.  See 
38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is 
not full-time (e.g., voluntary training and maintenance 
duties of their assigned units.  See 38 U.S.C.A. § 101(23).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

In defining the phrase "in the active military, naval, or 
air service," the statute clearly distinguishes between 
disease and injury for purposes of entitlement to 
compensation benefits while serving in a Reserve component, 
depending on the nature of that service.  Under the 
provisions of 38 U.S.C.A. § 1131, individuals on inactive 
duty training have legal entitlement to service connection 
only when disability results from injury sustained while on 
such duty; service connection is not legally merited when the 
disability results from a disease process.  See Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993) (myocardial infarction 
suffered while appellant was on inactive duty training is the 
result of a disease process and is not an injury for purposes 
of entitlement to service connection).  

Finally, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The veteran contends that he experienced low back strain 
during active military service and that he has continued to 
experience low back pain since his discharge from service.  

A review of the veteran's service medical records during his 
period of active duty reflects that the musculoskeletal 
system was clinically evaluated as normal upon enlistment 
examination dated in March 1971.  In December 1971, the 
veteran complained of low back and knee pain following an 
automobile accident.  The examiner indicated there was no 
swelling or erythema.  An impression of muscle strain was 
noted.  An August 1972 flight physical examination report is 
silent for any complaints or diagnoses related to the low 
back.  Clinical records dated in January and February 1974 
reflect continued complaints of back pain and tenderness on 
palpation of the right lumbodorsal muscle.  Radiological 
examination was noted as within normal limits.  Impressions 
of muscle strain, right lumbodorsal area and muscle strain 
were noted.  A February 1974 orthopedic consultation report 
indicates that the veteran slept on a waterbed, which did not 
provide good support.  Upon separation examination dated in 
May 1974, the veteran's systems were clinically evaluated as 
normal.  

Reserve medical records are silent for any complaints or 
diagnoses related to the low back.  Physical examination 
reports dated in July 1980, January 1984, and March 1986 
state that the veteran had no knee, ankle, foot, or spine 
disorders or complaints.  

Upon VA examination dated in July 1999, the veteran reported 
experiencing low back pain since his service in Vietnam.  It 
was noted that he diagnosed himself since he was a field 
medic.  The veteran reported experiencing low back pain 
almost constantly, which tended to radiate down both legs.  
He also stated that his legs would fall asleep anywhere from 
once to twice a week.  The veteran denied any incontinence of 
bowel or bladder.  His symptoms were noted as worse with 
activity and weather changes, but generally relieved by 
Aleve.  It was noted that he currently worked at a desk job 
and had missed five days of work in the past year because of 
pain.  Physical examination revealed a normal gait without 
the assistance of a crutch, cane, or brace.  He had full 
range of motion in the lumbar spine, including forward 
flexion to 95 degrees, extension to 35 degrees, and bilateral 
lateral flexion and rotation to 40 degrees without 
difficulty.  He was able to walk across the room on his toes 
and heels and had full range of motion of the lower 
extremities as well as a negative straight leg raise.  An 
impression of complaints of low back pain, unremarkable on 
examination with no need for further testing, was noted.  

A February 2000 private consultation report indicates that 
the veteran complained of low back pain.  He reported 
numerous incidents during his service in Vietnam when he 
strained his low back and neck by repeatedly lifting heavy 
ammunition cans.  He also reported multiple incidents where 
he had to dive for cover in combat situations, jarring his 
back and neck.  The veteran reported treating himself with 
aspirin.  The veteran also reported being treated for low 
back pain in 1974 at an Army Health Clinic in New York with a 
diagnosis of lumbar strain.  The veteran stated that his 
symptoms improved to some degree, but he had always had low 
back pain since that time.  He did not seek any additional 
medical treatment for the next twenty-five years.  In regard 
to his back, the veteran reported a constant pain or ache in 
the low back bilaterally with some relief from Aleve.  He 
noted occasional pain into the buttocks, but denied any 
numbness or tingling in the lower extremities or radiating 
pain down the leg.  He also denied any bowel or bladder 
dysfunction.  

Physical examination revealed a slight increase in lumbar 
lordosis on standing posture.  There was a slight right 
lateral lumbar shift noted and even with change of position 
this seemed to persist.  Gait was noted as normal and the 
veteran was able to heel and toe walk.  The physician noted 
full lumbar flexion with reversal of lumbar lordosis, without 
significant discomfort.  Extension was also noted as full, 
but with some mild end range discomfort.  Straight leg 
raising was to 75 degrees bilaterally, limited by tight 
hamstrings.  Lasegue's maneuver was negative.  Hip range of 
motion demonstrated full flexion, extension, internal 
rotation and external rotation that was mildly limited 
bilaterally.  On palpation, there was no focal tenderness 
noted or identified along the spinous processes.  Mild 
tenderness was noted in the low lumbar paraspinal regions.  
There was no tenderness in the gluteal regions, over the 
sacroiliac regions, or over the greater trochanters.  
Neurological examination was normal.  Radiological 
examination of the low back revealed normal bony alignment 
with good preservation of disc height throughout the lumbar 
spine.  There was no evidence of scoliosis or spondylolysis 
or spondylolisthesis.  Mild facet degenerative arthritis was 
noted at the lower lumbar levels.  A relevant impression of 
chronic intermittent low back pain, secondary to mild lumbar 
facet degenerative arthritis was noted.  The examiner noted 
that the exact etiology of the lumbar facet arthritis was 
indeterminate and was a cumulative process, but certainly 
could have been contributed to by injuries suffered in active 
combat as well as multiple parachute jumps and lifting.  It 
was also noted the examiner's determinations were made on a 
medically more probable than not basis.  This report is 
signed by a medical physician.  

A private treatment record dated in April 2001 notes chronic 
low back pain with a diagnosis of arthritis.  The veteran 
complained of low back discomfort in July 2000 and December 
2000 VA clinical records.  An impression of a history of 
intermittent low back pain was noted in July 2000.  A June 
2001 VA clinical record notes a relevant impression of 
chronic back pain.  Radiological examination revealed a 
normal lumbar spine.  VA clinical records dated in September 
2001 reflect relevant complaints of back pain dating back to 
military service.  The veteran reported some right buttock 
and upper thigh pain, but no pain radiating distally.  It was 
noted the veteran had no bowel or bladder complaints.  The 
examiner noted the veteran's records had been reviewed and 
documented some back and neck evaluations.  Gait was noted as 
okay and the veteran was able to heel and toe walk.  Back 
mobility was noted as good but with increased discomfort with 
hyperextension and right lateral flexion.  Hip flexion and 
internal rotation were noted as okay and without pain.  
Straight leg raising was noted as negative.  Radiological 
examination of the lumbosacral spine was noted as negative.  
A relevant impression of low back pain without radiculopathy 
was noted.  

At his October 2001 Board hearing, the veteran testified that 
he served as a medical specialist while stationed in Vietnam.  
The veteran testified that he strained his low back during 
service in Vietnam while lifting mortars and diving for 
cover.  He stated that his work as a medical supply 
specialist involved lifting heavy medical supply boxes and 
related items.  He also reported practicing parachute 
landings while carrying packs weighing 80 to 120 pounds.  The 
veteran testified that he carried litters in Vietnam weighing 
from 150 pounds and up.  The veteran also testified that the 
July 1999 VA examination was conducted by a physician's 
assistant.  (Transcript, pages 2-6).

Following consideration of the evidence of record, the Board 
concludes that entitlement to service connection for a low 
back disability is warranted.  The veteran's service medical 
records demonstrate complaints and diagnoses relevant to low 
back strain.  Although post-service medical records are 
silent for treatment or complaints relevant to the back until 
more than twenty years after discharge from active service, 
the veteran has testified that he continued to experience low 
back pain throughout the years since his discharge and 
treated himself with pain relievers.  Furthermore, a February 
2000 private consultation report demonstrates an impression 
of low back pain secondary to mild lumbar facet degenerative 
arthritis.  VA treatment records dated in 2000 and 2001 also 
demonstrate impressions of chronic low back pain.  The 
February 2000 private physician opined that although the 
exact etiology of lumbar facet arthritis was indeterminate, 
it certainly could have been contributed to by active combat 
as well as jumping and lifting experienced in service.  The 
physician also noted that his determination was made on a 
medically more probable than not basis.

The Board recognizes that the July 1999 VA examination report 
demonstrates an unremarkable examination and notes that there 
was no need for further testing.  However, the veteran has 
testified that that examination was conducted by a 
physician's assistant, not a medical doctor.  A review of the 
examination report reveals no indication that the examination 
was conducted by a medical physician or that the report was 
reviewed or approved by a medical physician.  Thus, the Board 
is compelled to find that the July 1999 VA examination report 
is of questionable weight and credibility, particularly when 
compared to the consultation report of a medical physician 
dated in February 2000.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has found that it is appropriate for the Board to 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993).

Thus, although the evidence in regard to this claim is less 
than overwhelming and in no more than equipoise, the Board 
finds that with resolving the benefit of the doubt in favor 
of the veteran, service connection for a low back disability 
is in order.  38 U.S.C.A. § 5107.

Chronic Sinusitis

The veteran is seeking entitlement to service connection for 
chronic sinusitis and asserts that such was caused by a 
facial injury suffered while on active duty for training in 
May 1985.  

A review of the record reflects that the veteran is service 
connected for residuals of a maxilla fracture.  Service 
medical records indicate that the veteran was injured in May 
1985 during an authorized, scheduled airborne operation when 
he was struck in the face by a deployment bag causing severe 
injuries.  Physical examination of the mouth, nose, and 
throat showed a LeFort type incomplete fracture communicating 
into the sinus.  The veteran underwent open reduction of a 
LeFort I fracture, internal fixation, and repair of a facial 
laceration.  A letter from the Department of the Army 
received in October 1985 indicates that at the time of his 
injury, the veteran was on scheduled inactive duty training.  

A February 1994 VA dental clinical record indicates that the 
veteran was sent to radiology for examination of the sinus 
and three views revealed acute sinusitis.  A February 1994 
radiology report reflects an impression of normal paranasal 
sinuses.  

A February 2000 statement from a private physician indicates 
that the veteran has chronic sinus problems and a computed 
tomography scan showed a retention cyst in the right 
maxillary sinus, which was consistent with chronic disease.  
The physician noted that the veteran suffered a LeFort 
fracture in 1985 and underwent surgery.  He opined that this 
sinus problem is as likely as not related to the 1985 injury.  
A February 2000 computed tomography scan report reflects a 
diagnosis of consistent retention cyst within the right 
maxillary sinus, no progression in disease since January 4th.  
The report also notes a retention cyst in the base of the 
left frontal sinus.  No air fluid levels or other soft tissue 
masses could be discerned and there was no evidence of acute 
sinusitis.  It was also noted that these retention cysts 
could be a manifestation of chronic disease.  

A private clinical record dated in April 2001 indicates a 
history of chronic sinusitis.  A July 2001 VA treatment 
record notes that the veteran suffered a facial fracture 
while parachuting, which required internal fixation and did 
involve an injury to the right maxillary sinus.  Examination 
revealed tenderness in the right temporomandibular joint and 
trismus.  Nasal examination showed some redness, but the 
throat was clear.  A relevant impression of chronic sinusitis 
was noted.  An August 2001 computed tomography scan report of 
the sinuses reflects no evidence of sinusitis.  

At his October 2001 Board hearing, the veteran testified that 
he initially could not tell the difference between sinusitis 
and a bad head cold.  He testified that he never saw a doctor 
because he thought he had a bad head cold.  He stated that it 
was not until he started reviewing documentation after he was 
diagnosed with an acute sinus infection in 1993 that he 
realized there was a difference.  (Transcript, pages 7-8).

Following a complete review of the evidence of record, the 
Board concludes that entitlement to service connection for 
chronic sinusitis is warranted.  The evidence demonstrates 
that the veteran suffered a LeFort type incomplete fracture 
communicating into the sinus while on inactive duty training 
and a February 2000 computed tomography scan does show a 
retention cyst in the right maxillary sinus, which is 
consistent with chronic disease.  An impression of chronic 
sinusitis is noted in 2001 VA treatment records and a private 
physician has opined that the veteran's sinus problem is as 
likely as not related to the 1985 injury.  There is no 
evidence of record contradicting the private physician's 
opinion regarding the etiology of the veteran's sinus 
problem.  Thus, with all reasonable doubt resolved in favor 
of the veteran, the Board concludes that chronic sinusitis 
was incurred as a result of the 1985 facial injury suffered 
while on inactive duty training and entitlement to service 
connection is warranted.  

Hemorrhoids and Varicose Veins

The veteran contends that he has developed hemorrhoids and 
varicose veins as a result of his Reserve activities 
involving parachuting and heavy lifting.  

A review of the veteran's active service medical records 
reflects that they are silent for complaints, treatment, or 
diagnoses relevant to hemorrhoids or varicose veins.  Reserve 
medical examinations note internal and external hemorrhoids 
in July 1991.  The veteran reported a history of hemorrhoids 
in a July 1980 report of medical history and in a July 1991 
report of medical history.  Upon VA examination dated in July 
1999, the veteran reported having external hemorrhoids since 
1980, with no surgeries or actual evaluation.  It was noted 
that he experienced external irritation and pain once or 
twice a week, which was relieved by cream.  The veteran also 
reported having varicose veins in the left leg.  He felt that 
he got an aching pain about once a week, lasting anywhere 
from five to ten minutes once he elevated the leg.  It was 
noted the veteran had not had any procedures performed for 
his varicose vein and he did not use compression stockings or 
other interventions.  Upon physical examination, the examiner 
noted some skin tags and a small notable external hemorrhoid, 
but no active bleeding.  A ten-centimeter long and one 
centimeter wide slightly swollen varicosity on the left 
medial calf was noted.  It was noted as non-tender with no 
swelling or deformity.  Relevant impressions of external 
hemorrhoids per history and on examination and mild varicose 
vein, left mid calf, no need for further testing, were noted.  

In a February 2000 statement, a private physician noted that 
the veteran had several medical problems, one of which was 
varicose veins.  It was noted that the activities undertaken 
by the veteran while in the military had been reviewed and it 
was his opinion that the varicose veins were as likely as not 
related to the physical activity undertaken while in the 
military.  The physician also noted that the veteran had 
hemorrhoids, which were not documented as present on his 
induction examination.  He opined that these were more likely 
than not related to his military service.  

Private clinical records dated in April 2001 demonstrate some 
varicosities but no brawny changes and hemorrhoids.  

At his October 2001 Board hearing, the veteran testified that 
his private physician reviewed his military training and 
activity records and considered his parachute landings to be 
physically traumatic occurrences.  He also testified that 
constipation was a component factor in hemorrhoids and 
varicose veins.  He stated that it was very hot in Miami 
during his Reserve training and that lack of water led to 
constipation and these conditions.  (Transcript, pages 9-11).  

Following a review of the evidence of record, the Board 
concludes that entitlement to service connection for 
hemorrhoids and varicose veins is warranted.  The veteran's 
active service medical records are silent for any complaints, 
diagnoses, or treatment relevant to hemorrhoids or varicose 
veins.  However, service personnel records demonstrate 
participation in airborne training exercises as well as 
rucksack marches with field gear during Reserve duty.  The 
veteran's private physician reported reviewing the veteran's 
military records and activities and opined that the varicose 
veins were as likely as not related to the physical activity 
undertaken while in the military and that hemorrhoids were 
more likely than not related to military service.  The record 
is silent for any medical opinion finding otherwise.  Thus, 
the Board is compelled to conclude that the preponderance of 
the evidence demonstrates that hemorrhoids and varicose veins 
were incurred as a result of injury incurred in the line of 
duty while performing inactive duty training.  

Pseudofolliculitis Barbae

In regard to the veteran's claim of entitlement to service 
connection for pseudofolliculitis barbae (PFB), a review of 
the veteran's service medical records reflects in a March 
1971 report of medical history, it was noted that the veteran 
had a rash on his face.  A November 1972 clinical record 
reflects a complaint of facial irritation.  It was noted that 
the veteran reported having this problem since he began 
shaving in June 19971.  A June 1973 clinical record reflects 
a diagnosis of PFB.  A report of medical history and 
separation examination dated in May 1974 are silent for any 
complaints or diagnoses related to PFB.  Post-service reserve 
medical records are also silent for any complaints, 
treatment, or diagnoses related to PFB.  

Upon VA examination dated in July 1999, the veteran reported 
that he did not have PFB prior to entering active duty.  He 
stated that he was only able to shave on rare occasions or it 
would flare up again.  It was noted that if he kept his beard 
trimmed short, he did not have any symptoms and it was well 
controlled.  The examiner noted no active pustules or papules 
on examination.  A relevant impression of a history of PFB 
currently controlled by avoiding shaving, unremarkable 
examination, was noted.  

In support of his claim, the veteran has submitted a 
statement of PFB from the Department of the Navy.  The 
statement notes that PFB is not a medical problem unless an 
individual is required to shave daily.  It also notes that no 
conventional system or schedule of shaving can cure this 
disorder, but in most cases it can be controlled.  

A September 1999 VA outpatient treatment record noted mild, 
non-cystic acne in the face, mostly scattered papules and 
postules.  An April 2001 private clinical record notes mild 
PFB.  

During his October 2001 Board hearing, the veteran testified 
that he was placed on a permanent profile for his PFB during 
service.  He stated that prior to entering the service he 
developed a skin rash on his face and went to a doctor, but 
was not diagnosed with PFB.  (Transcript, pages 11-12). 

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PFB is warranted.  Although the veteran reported having had a 
facial skin rash on his report of medical history in March 
1971, the enlistment examination noted no defects relevant to 
PFB or the skin.  The veteran's service medical records do 
demonstrate diagnoses of PFB and the July 1999 VA examiner 
noted a history of PFB since military service.  Post-service 
medical records demonstrate that the veteran continues to 
suffer from this disorder, although it is controlled by 
abstaining from shaving.  The Board recognizes that the 
evidence in regard to this issue is less than overwhelming; 
however, with all reasonable doubt resolved in favor of the 
veteran, the Board is compelled to conclude that service 
connection for PFB is warranted.  

Bilateral Knee Disability

The Board notes that the veteran is service-connected for 
traumatic arthritis of the right and left knees associated 
with bilateral pes planus.  The veteran asserts that, in 
addition to the service-connected traumatic arthritis, he 
suffers from a bilateral knee disability manifested by 
subluxation of the patella.

A review of the veteran's service medical records reflects 
that the musculoskeletal system was clinically evaluated as 
normal upon enlistment examination dated in March 1971.  In 
December 1971, the veteran complained of bilateral knee pain 
following an automobile accident.  It was noted that no 
swelling or erythema was observed.  An impression of muscle 
strain was noted.  No defects or disabilities were noted upon 
separation examination dated in May 1974.

Reserve medical records are silent for any complaints or 
diagnoses related to the knees.  Examination reports dated in 
July 1980, January 1984, and March 1986 indicate that there 
were no knee, ankle, foot, or spine disorders or complaints.  

A July 1999 VA examination noted obvious bilateral pes 
planus.  No tenderness or deformities were noted.  

A February 2000 private medical consultation report reflects 
that the veteran complained of intermittent bilateral knee 
pain since his active service in Vietnam.  The veteran 
reported jumping and landing on his knees while serving in 
Vietnam.  He described a "loose" feeling infrapatellar in 
the left knee.  He denied any swelling, but reported that the 
left knee would catch occasionally but not actually lock.  
There was no give way in the left knee.  He also had 
infrapatellar pain in the right knee, which was sharp at 
times.  This was noted as worse with jogging and relieved by 
rest.  The veteran denied any swelling, locking, or giving 
way of the right knee.  Physical examination revealed some 
mild residual scars over the patellae bilaterally, consistent 
with abrasions.  Passive knee range of motion failed to 
demonstrate any subpatellar crepitus.  Patellar compression 
tests failed to demonstrate significant discomfort.  Patellar 
grind test was minimally positive bilaterally.  There was 
some mild medial joint line tenderness noted in the left knee 
and to a lesser extent in the right knee.  No lateral joint 
line tenderness was noted.  McMurray's tests were negative 
bilaterally.  Lachman's test, drawer test, and varus valgus 
stress tests were all negative bilaterally.  There was no 
swelling evident in the knees.  Radiological examination of 
the knees revealed mild early degenerative changes of the 
patellofemoral joint with mild superior and inferior 
osteophytic spurs on lateral views.  Merchant views 
demonstrated slight lateral patellar subluxation bilaterally 
with increased congruence angle.  A relevant impression of 
bilateral mild patellofemoral degenerative arthritis was 
noted.  The physician opined that the veteran's bilateral 
knee symptoms were a cumulative process that certainly might 
have been contributed to by his military duty, mainly the 
parachute jumps and patellar compressive incidents that he 
experienced while diving for cover in his active duty in 
Vietnam.  The physician noted that his determinations were 
made on a medically more probable than not basis.  

In a March 2000 rating action, the RO granted entitlement to 
service connection for bilateral pes planus, evaluated as 10 
percent disabling, effective from June 3, 1999.

A private medical statement dated in May 2000 indicates that 
the veteran's military medical records had been reviewed.  
The physician opined that the recurrent subluxation of the 
veteran's patella was more likely than not a result of his 
severe pes planus.  He noted that pronation caused excessive 
internal hip and knee rotation thereby exerting subluxing 
forces on the patella.  

A June 2000 VA examination of the knees reflects that the 
veteran complained of progressive bilateral knee pain since 
his active service.  It was noted the veteran felt his knee 
symptoms were related to his pes planus as well as his 
military activity.  He reported experiencing pain on a daily 
basis made worse by running.  He also reported pain with 
attempts to kneel and with prolonged sitting.  He denied any 
swelling or instability of the knees.  Physical examination 
revealed superficial scars but no visible effusion.  He had 
no tenderness to palpation.  Patellar grind test was 
negative.  The veteran had full flexion and extension of the 
knees.  He had no ligament instability and he walked with a 
normal gait.  An impression of mild patellofemoral arthritis 
in the bilateral knees was noted.  The examiner opined that 
it was definitely more likely than not that it was a result 
of his time in the service related to jumping on his knees 
and his pes planus, both of which likely contributed to his 
knee pain and early patellofemoral arthritis.  

An October 2000 VA clinical record reflects complaints of 
mild knee discomfort.  The veteran reported occasional 
discomfort which woke him from sleep at night.  It was noted 
that the veteran stood with bilateral pes planus and tibial 
varum.  With gait, he had "jumping" patella which tracked 
laterally.  Tenderness over the left patella femoral border 
inferiorly was noted.  It was noted that the veteran's 
symptoms appeared to be primarily due to extremely tight 
musculature as well as bilateral pes planus.  In November 
2000, the veteran complained of a feeling of instability in 
the knees after running.  He also reported pain in the 
subpatellofemoral joint of the left knee.  A diagnosis of 
knee arthralgia was noted.  

VA treatment records dated in November and December 2000 
reflect impressions of knee pain and knee arthralgia.  The 
records also reflect the veteran was provided with a patella-
stabilizing sleeve, which appeared to offer some relief from 
his pain.  

Upon VA examination dated in March 2001, the veteran reported 
gradually worsening bilateral knee pain.  He reported waking 
up with pain in both knee areas two to three times per month.  
The pain was noted as worse after long walks or standing and 
worse on the inner side of both knees.  The veteran reported 
taking Aleve daily to help relieve the pain.  Physical 
examination revealed superficial scars.  The right knee 
flexed to 90 degrees without pain and to 110 with pain and 
tenderness.  The right knee extended fully to zero degrees.  
Left knee flexion was more tender on examination.  The 
veteran complained of pain at 70 degrees and was able to flex 
the left knee up to 100 degrees with more severe pain and 
tenderness.  Palpation and pressing of the patella revealed 
tenderness bilaterally, left more than right.  There was no 
crepitance felt and the patella was mobile over both knees.  
The examiner noted no redness or swelling.  The veteran had 
minimal motion of side to side on the knee after both feet 
were stabilized in flexion.  There was minimal motion from 
anterior to posterior after flexing both legs and both feet 
were stabilized.  The examiner noted the veteran did have 
clinical osteoarthritis secondary to repeated injury by 
falling on his flat feet.  The examiner also noted that pes 
planus had contributed to the problems of osteoarthritis in 
both knees.  The examiner noted that there was significant 
tenderness on palpation and on pressure of the both patellae.  
The patellae were noted as bilaterally mobile without 
redness, swelling, or deformity.  The examiner noted that 
since there was a conflicting report, he would recommend an 
orthopedic evaluation.  

An April 2001 private clinical record notes the veteran 
complained of knee problems that had been called arthritis.  
It was noted that what the veteran described sounded more 
like patellar instability.  

At his October 2001 Board hearing, the veteran testified that 
both knees felt unstable at times and he experienced sharp 
knee pains.  He stated that he had been issued a knee 
stabilizing brace, which was helpful in reducing his pain.  
(Transcript, pages 8-9).  

Following a thorough review of the evidence of record, the 
Board concludes that service connection is warranted for a 
bilateral knee disability manifested by subluxation.  The 
evidence demonstrates that the veteran is service-connected 
for bilateral pes planus and the veteran's private physicians 
have diagnosed subluxation of the patella.  A February 2000 
private medical evaluation noted that radiological 
examination demonstrated slight lateral patellar subluxation 
bilaterally with increased congruence angle.  The physician 
opined that the veteran's bilateral knee symptoms were a 
cumulative process that certainly might have been contributed 
to by his military duty, mainly the parachute jumps and 
patellar compressive incidents that he experienced while 
diving for cover in his active duty in Vietnam.  The 
physician noted that his determinations were made on a 
medically more probable than not basis.  That opinion is 
consistent with a May 2000 private physician opinion that the 
recurrent subluxation of the veteran's patella was more 
likely than not a result of his severe pes planus.  The May 
2000 physician noted that pronation caused excessive internal 
hip and knee rotation thereby exerting subluxating forces on 
the patella.  The Board notes that the rating criteria 
governing recurrent subluxation or lateral instability of the 
knee does not distinguish between patella subluxation and 
subluxation of the knee joint.  

The Board also recognizes that the June 2000 and March 2001 
VA examinations make no findings of subluxation in the knee.  
However, the March 2001 VA examiner noted the inconsistent 
findings and recommended an orthopedic evaluation.  Rather 
than remand this issue to the RO for an orthopedic 
evaluation, the Board finds that in light of the 
aforementioned private medical opinions and with all 
reasonable doubt resolved in the veteran's favor, the 
preponderance of the evidence demonstrates that a bilateral 
knee disability manifested by subluxation is proximately due 
to or the result of service-connected bilateral pes planus.  

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2001).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (2001) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran is currently service-connected for macular 
degeneration and retinal tear of the left eye, evaluated as 
noncompensable, effective from June 4, 1999.  This disability 
is rated pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6011, 
which provides for a 10 percent evaluation for localized 
scars, atrophy or irregularities of the retina, centrally 
located with irregular, duplicated enlarged or diminished 
image, unilateral or bilateral.  

An April 1987 private eye evaluation report indicates that 
the veteran complained of itching and burning with red mucous 
in each eye, even without his semi-hard contact lenses.  It 
was noted that a March 1987 complete eye examination was 
completely normal except for high myopia in each eye.  It was 
noted that the veteran would be better off in soft contact 
lenses.  The physician noted that of more concern was the 
fact that he had two holes in his left retina near the 
equator, inferior temporally.  There was no surrounding 
retinal detachment, but there were some overlying vitreous 
changes.  It was noted that this could proceed to retinal 
detachment and if there was no evidence of pigmentation, the 
veteran should have an Argon Laser Cryopexy closure of these 
retinal holes to prevent retinal detachment with severe 
visual threat to the left eye.  

A November 1987 medical statement notes that the veteran's 
recent Fluorescein Angiogram, while not totally normal, 
showed no significant threat to central vision for reading 
and driving and was consistent with a good prognosis.  It was 
noted there was equal and prompt filling of the arterial and 
venous blood vessels, supplying the optic nerve, choroid, and 
retina, as is normal and expected.  The abnormality consists 
of minimal to moderate dry macular changes, consistent with 
diminished visual acuity.  These did not leak the Fluorescein 
dye, and therefore were not neovascular changes that would 
benefit from laser therapy at this time.  It was also noted 
that their dryness suggested that they would not bleed or 
scar further causing more loss of vision.  

A March 1998 eye consultation report from the Regional 
Medical Center at the American Embassy in Bangkok, Thailand, 
indicates that the veteran complained of discomfort in the 
left eye.  Visual acuity was noted as 20/400 bilaterally, 
corrected to 20/25 and 20/20.  Biomicroscopic examination was 
unremarkable in both eyes.  Muscle balance test showed a mild 
degree of intermittent extopia without glasses.  Multiple 
areas of lattice retinal degeneration were also noted.  The 
veteran was advised of the warning symptoms of retinal tears 
and detachment.  

Upon VA examination of the eyes dated in June 1999, visual 
acuity was noted as 20/60 in the right eye and 20/40 in the 
left eye with glasses.  Near point vision with glasses was J1 
in the right eye and J2 in the left eye.  The pupils, 
extraocular motions, external examination and confrontation 
fields were normal.  Refracting to -9.00 -.75 axis 180 
yielded 20/25 vision in the right eye.  Refracting to -7.00 -
1.75 axis 180 yielded 20/25 vision in the left eye.  With 
this increase in minus, the veteran still seemed to be able 
to read satisfactorily.  Slit lamp examination was normal.  
Applanation tensions were 18 in either eye.  Dilated 
funduscopic examination revealed clear disc margins with .4 
cups.  There were some drusen temporal to the fovea in both 
eyes.  In the periphery of the right eye there was a patch of 
lattice superotemporally and another longer patch inferiorly.  
In the left eye, there were patches superotemporally and 
superiorly.  There was a small patch nasally and another 
patch at 6:00 o'clock with the treated area inferotemporally.  
Impressions of moderate myopia, lattice retinal degeneration 
in both eyes, and atrophic holes associated with lattice 
retinal degeneration in the left eye treated with laser 
prophylaxis.  The veteran was given a prescription for new 
glasses.  The examiner noted that he explained to the veteran 
that it was possible that these atrophic holes were related 
to his ocular injuries, but it was more likely that they were 
just associated with the lattice retinal degeneration that he 
had in both eyes.  

In a March 2000 rating decision, the RO granted entitlement 
to service connection for macular degeneration and retinal 
tears of the left eye, evaluated as noncompensable, effective 
from June 4, 1999.  

An August 2000 ophthalmology report from a Diplomate of the 
American Board of Ophthalmology indicates that the veteran 
complained of blurred vision in both eyes.  It was noted that 
the veteran maintained that his blurred vision was secondary 
to his drusen in both eyes, more specifically, dry macular 
degeneration.  On examination, visual acuity in the right eye 
with correction of -9.00 -.50 times 180 was 20/20.  Visual 
acuity in the left eye with correction of -7.50 -1.75 times 
180 was 20/25.  Near point vision with correction was J4 in 
either eye.  The pupil in the right eye was slightly greater 
than the left.  The pupils reacted normally.  Confrontation 
fields, extraocular motions, and external examination were 
all normal.  Slit lamp examination was normal.  Dilated 
examination revealed myopic ill-defined cups in both eyes.  
There was a patch of drusen temporal to the fovea, some of 
which extended into the fovea of the right eye.  There was as 
similar patch in the left eye, but these did not extend all 
the way into the fovea.  The periphery right eye revealed 
patches of lattice retinal degeneration superotemporally and 
inferiorly.  There were no tears associated.  In the left 
eye, there were patches of lattice at 1, 3, 7, and 10 
o'clock.  None were associated with tears.  There was a 
treated area inferotemporally with no obvious tears.  Amsler 
grid testing was normal in either eye and there was no 
distortion.  Impressions of lattice retinal degeneration in 
both eyes, treated lattice degeneration in the left eye, and 
dry macular degeneration in both eyes were noted.  The 
examiner noted that the veteran corrected to 20/20 vision in 
the right eye and 20/25 in the left eye.  He also noted the 
veteran had no distortion in his vision, so it was difficult 
to incriminate macular degeneration as the cause for his 
visual loss in the left eye.  The examiner noted the veteran 
was a line off in the left eye and he did not think it was 
related to his peripheral retinal degeneration or the 
treatment applied to the left eye.  More likely, it was 
related to his high myopia, and some high myopes did not 
correct to a good 20/20.  

A September 2000 private vision evaluation report indicates 
that the veteran had reduced vision, best corrected to 20/40 
with his glasses.  A separate private eye evaluation report 
from a therapeutic optometrist, also dated in September 2000, 
indicates distant visual acuity in the left eye with current 
prescription of 20/100-1 and near visual acuity in the left 
eye of 20/70.  Irregular pigment and exudates in the macula 
of both eyes were noted.  The examiner opined that the 
changes in the macula were consistent with the previous 
diagnosis of macular degeneration and were the cause of his 
decreased visual acuity.  

At his October 2001 Board hearing, the veteran testified to 
experiencing periods of blurred vision and diminished visual 
acuity.  He stated that his vision had gotten a little worse 
since 1987, but that it came and went.  (Transcript, pages 
12-13).

As previously noted, the veteran's left eye disability is 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6011, which provides that a 10 
percent evaluation is warranted for retina, localized scars, 
atrophy, or irregularities of, centrally located, with 
irregular, duplicated enlarged or diminished image; 
unilateral or bilateral.  

The medical evidence of record does demonstrate some loss of 
visual acuity in the left eye with irregularity, specifically 
macular degeneration.  Furthermore, a private September 2000 
eye evaluation report reflects an opinion that the changes in 
the macula were consistent with the previous diagnosis of 
macular degeneration and were the cause of his decreased 
visual acuity.  Thus, with all reasonable doubt resolved in 
favor of the veteran, the Board concludes that the veteran's 
symptomatology more nearly approximates to a 10 percent 
evaluation under 38 C.F.R. § 4.84a, Diagnostic Code 6011.

The Board recognizes that the severity of visual acuity loss 
is determined by applying the criteria set forth at 38 C.F.R. 
§ 4.84a; the assignment of disability evaluations for visual 
acuity is a purely mechanical application of the rating 
criteria.  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye. 38 C.F.R. § 4.83a.  When service connection is in effect 
for only one eye, the non-service-connected eye is considered 
to have vision of 20/40 or better.  In such instances, visual 
acuity of the service-connected eye is rated noncompensable 
when corrected distal visual acuity is 20/40 or better; it is 
rated as 10 percent disabling when it is 20/50, 20/70, or 
20/100.  See 38 C.F.R. § 4.83a, Diagnostic Code 6079 (2001).  

The veteran's corrected visual acuity has been noted to be 
20/70 or better in his left eye on all recent occasions when 
visual acuity with correction has been tested.  Service 
connection is not in effect for the right eye and his vision 
in that eye is considered to be (and in fact is) 20/40 or 
better for rating purposes.  The minimal impaired visual 
acuity of the left eye is considered to be no more than 10 
percent disabling under Diagnostic Code 6079.  Thus, 
application of this criterion would not result in a higher 
evaluation than that warranted under Diagnostic Code 6011.  

Accordingly, a 10 percent evaluation is warranted for macular 
degeneration and retinal tear of the left eye.  




ORDER

Entitlement to service connection for a low back disability 
is granted.  

Entitlement to service connection for chronic sinusitis is 
granted.  

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for varicose veins is 
granted. 

Entitlement to service connection for pseudofolliculitis 
barbae is granted.

Entitlement to service connection for a bilateral knee 
disability manifested by subluxation is granted.  

A 10 percent evaluation for macular degeneration and retinal 
tear of the left eye is granted, subject to the laws and 
regulations controlling the payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important 

corrections to the advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



